DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a lithium secondary battery comprising a positive electrode comprising LiNi0.8Co0.1Mn0.1O2 and a liquid electrolyte comprising a solvent comprising a cyclic carbonate comprising ethylene carbonate and an acetate-based solvent comprising ethyl acetate and an oligomer represented by Formula A having the specific Formula cited in claim 7 in the reply filed on 4-27-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-27-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the oligomer present in an amount of 0.01-1 part by weight based on 100 parts by weight of the electrolyte, does not reasonably provide enablement for the oligomer to be present in any amount.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0051].
Claims 1-2, 5-7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the acetate-based solvent present in an amount of 81-94 volume percent, does not reasonably provide enablement for the acetate-based solvent present in any amount.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0016].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2018-131952, translation) in view of Chiga et al. (US 2007/0287071).            Lee et al. teaches a battery comprising a positive electrode, a negative electrode, a separator and a nonaqueous electrolyte solution comprising a nonaqueous organic solvent, a lithium salt and an oligomer represented by chemical Formula 1.  Lee et al. teaches in [0047-0061] and [0064, 0080 and 0118-0019], that the oligomer represented by Formula 1 can have the Formula (1a) or more specifically Formula (1a-1) is present in an amount of 0.5-20% by weight, specifically 1-10% by weight based on the total weight of the nonaqueous electrolyte.  Lee et al. teaches in Example 1, an electrolyte composition comprising ethylene carbonate: ethyl methyl carbonate (3:7 by volume). Lee et al. teaches in [0127-0134], that the organic solvent is not particularly limited and that an ester solvent such as a cyclic carbonate comprising ethylene carbonate or a linear carbonate comprising ethyl methyl carbonate, etc. or a linear ester such as methyl acetate, ethyl acetate, propyl acetate, etc. may be used alone or in combination of two or more and that among the ester solvents, the cyclic carbonate compound is preferably used. Lee et al. teaches in [0125], wherein the lithium salt is present in an amount of 0.8-2 M.  Lee et al. teaches in [0147-0148], that the positive electrode can comprise LiNi0.8Mn0.1Co0.1O2, etc.
           Lee et al. teaches the exact same invention except does not specifically teach that the cyclic carbonate is present in an amount of 6-19 volume percent based on the total volume of the organic solvent.           Chiga et al. teaches in [0008], that the problem with conventional electrolyte solution comprising a cyclic carbonic ester and a chain carbonic ester is that the load characteristic and the durability a degraded and sufficient battery performance cannot be obtained when the conventional electrolyte solution is used for battery. Chiga et al. teaches in [0009], that a nonaqueous secondary battery electrolyte achieves good load characteristics in high durability when the electrolyte comprises a solvent containing 7  vol% or greater of 4-fluoroethylene carbonate and a chain carboxylic acid ester.  Chiga et al. teaches in Table 1, battery A3, a solvent comprising 10 vol% of EC; 80 vol% methyl acetate (MA) and 10 vol% of FEC having a discharge capacity of 99 and in battery Z1, a solvent comprising 30 vol% EC and 70 vol% ethyl methyl carbonate (EMC) having a discharge capacity of 95.                   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 10 volume% of EC and 80 vol% of MA instead of 30 vol% of EC and 70 vol% EMC as the solvent solution because Chiga et al. teaches that using 80 vol% EC: 10 vol% MA with 10 vol% FEC is better than using an electrolyte solvent comprising 30 vol% EC and 70 vol% EMC. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727